Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     May 15, 2015

The Court of Appeals hereby passes the following order:

A15D0374. CHARLES BOYD et al. v. AMERICAN HOMES 4 RENT
    PROPERTIES TWO, LLC.

        Charles and Steffani Boyd, through attorney Grady Roberts, seek discretionary
review of the superior court’s decision in this dispossessory proceeding.1 The
application purports to challenge the superior court’s March 12, 2015, oral order
granting a writ of possession to the opposing party. However, oral rulings are not
subject to appellate review. See Titelman v. Stedman, 277 Ga. 460 (591 SE2d 774)
(2003) (a court’s ruling is not subject to appellate review until it is reduced to writing,
signed by the judge, and filed by the clerk).
        Moreover, we have already rejected the Boyds’ attempt to obtain discretionary
review of the writ of possession in this proceeding. See Case No. A15D0063 (denied
on October 20, 2014).2 Accordingly, under the doctrine of res judicata, we lack
jurisdiction to consider the Boyds’ latest challenge to this ruling. See Stirling v.
State, 199 Ga. App. 877 (406 SE2d 282) (1991) (“It is axiomatic that the same issue
cannot be relitigated ad infinitum.”). For these reasons, the application is hereby
DISMISSED for lack of jurisdiction.
        Pursuant to Court of Appeals Rule 15, this Court may penalize a party or an


        1
            The application was filed in the Supreme Court, which transferred the matter
here.
        2
       In a related application, we denied the Boyds’ request for appellate review of
the superior court’s dismissal of their notice of appeal from the re-entered writ of
possession. See Case No. A15D0232 (denied on February 17, 2015).
attorney for filing an application for discretionary appeal that is determined to be
frivolous. Because we have already rejected the Boyds’ request for discretionary
review of the writ of possession in this case, this application is frivolous.
Accordingly, we hereby fine Grady Roberts $500 for filing the application. This
penalty is imposed against attorney Grady Roberts, not against applicants Charles and
Steffani Boyd. In accordance with the provisions described in Rule 15 (c), the trial
court is DIRECTED to enter this judgment in favor of American Homes 4 Rent
Properties Two, LLC, and against attorney Grady Roberts and his firm, Roberts Law,
LLC.

                                       Court of Appeals of the State of Georgia
                                                                            05/15/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.